IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,290-02


                  EX PARTE FELIX HERNANDEZ CISNEROS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W11-60536-U(A) IN THE 291ST DISTRICT COURT
                           FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        A jury convicted Applicant of aggravated sexual assault while using a box cutter as a deadly

weapon. The appellate court affirmed the conviction, and mandate issued in 2014. Cisneros v. State,

No. 05-12-01532-CR (Tex. App.—Dallas del. Jun. 25, 2014). In 2022, Applicant filed a habeas

application in the county of conviction complaining that his trial counsel (1) failed to impeach the

victim’s trial testimony with prior inconsistent statements she had given regarding the details of the

sexual assault and (2) failed to have the box cutter tested for DNA, because he says his DNA would

not be on it. Strickland v. Washington, 466 U.S. 668 (1984). The State and Applicant asked the trial

court to designate issues and obtain an affidavit from trial counsel. The district clerk later forwarded

the habeas application to this Court. See TEX . CODE CRIM . PROC. art. 11.07.
        Applicant has alleged facts that, if true, might entitle him to relief. Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also make findings

on laches. See Ex parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013). The trial court may make

any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: JUNE 08, 2022
Do not publish